Name: Commission Regulation (EC) NoÃ 767/2006 of 19 May 2006 amending Regulation (EC) NoÃ 1081/1999 opening and providing for the administration of tariff quotas for imports of bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds
 Type: Regulation
 Subject Matter: means of agricultural production;  tariff policy;  trade
 Date Published: nan

 20.5.2006 EN Official Journal of the European Union L 134/14 COMMISSION REGULATION (EC) No 767/2006 of 19 May 2006 amending Regulation (EC) No 1081/1999 opening and providing for the administration of tariff quotas for imports of bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular Article 32(1) thereof, Whereas: (1) Commission Regulation (EC) No 1081/1999 (2) provides for the opening and administration, on a multi-annual basis, of an import tariff quota for certain live bovine animals. (2) The Agreement in the form of an Exchange of Letters between the European Community and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 (3), approved by Council Decision 2006/333/EC (4), provides for an adjustment, as from 1 July 2006, of the import tariff quota as set out in Regulation (EC) No 1081/1999. (3) Moreover, in view of the quantities available for import under this quota and in order to simplify its management, it is appropriate to abolish the second allocation round referred to in Article 9 of Regulation (EC) No 1081/1999. (4) Regulation (EC) No 1081/1999 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1081/1999 is amended as follows: 1. in the fourth column Quota volume (head of cattle) of the table in Article 1(1): (a) 5 000 is replaced by 710 for the serial number 09.0001; (b) 5 000 is replaced by 711 for the serial number 09.0003; 2. in Article 2, the paragraph 1 is replaced by the following: 1. The two quota volumes referred to in Article 1(1) shall be divided into two parts of 500 head and 210 head respectively for the serial number 09.0001, and into two parts of 500 head and 211 head respectively for the serial number 09.0003. (a) The first part of each quota volume shall be allocated among importers in the Community who can furnish proof of having imported animals under the quota for serial Nos 09.0001 and/or 09.0003 during the 36 months preceding the year of import in question. However, the Member States may accept as the reference quantity import rights for the preceding year of import which were not allocated because of an administrative error by the competent national body but to which the importer would have been entitled. (b) The second part of each quota volume shall be allocated among importers who can furnish proof of having imported from third countries at least 75 live bovine animals falling within CN code 0102 during the 12 months preceding the year of import in question.; 3. Article 9 is deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 131, 27.5.1999, p. 15. Regulation as last amended by Regulation (EC) No 1096/2001 (OJ L 150, 6.6.2001, p. 33). (3) OJ L 124, 11.5.2006, p. 15. (4) OJ L 124, 11.5.2006, p. 13.